Order filed March 12, 2015




                                   In The

                              Court of Appeals
                                  For The

                         First District of Texas
                                ___________

                             NO. 01-14-00569-CV
                                ____________

        SHAWN WILLIAMS, SR. AND PLESHETTE WILLIAMS,
       INDIVIDUALLY, AND AS REPRESENTATIVE OF THE ESTATE
         OF SHAWN WILLIAMS, JR., JOE HOLLINGSHEAD, SHAY
         HOLLINGSHEAD, AND MARLENE HAWKINSON, Appellant

                                     V.

                   THE CITY OF BAYTOWN, Appellee


                 On Appeal from the 127th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2013-06741

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Exhibit 8 (CD of dash
cam video recording) from the City of Baytown’s plea to the jurisdiction.

      The exhibit clerk of the 127th District Court is directed to deliver to the
Clerk of this court the original of Exhibit 8 (CD of dash cam video recording) from
the City of Baytown’s plea to the jurisdiction, on or before March 23, 2015. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Exhibit 8 (CD of dash cam video
recording) from the City of Baytown’s plea to the jurisdiction, to the clerk of the
127th District Court.



                                             PER CURIAM